                 Case 5:19-cv-04596-BLF Document 21 Filed 10/31/19 Page 1 of 4




 1   PENELOPE A. PREOVOLOS (CA SBN 87607)
     PPreovolos@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522
 5   SEAN P. GATES (CA SBN 186247)
     SGates@charislex.com
 6   DOUGLAS J. BETETA (CA SBN 260377)
     dbeteta@charislex.com
 7   CHARIS LEX P.C.
     301 N. Lake Ave., Suite 1100
 8   Pasadena, California 91101
     Telephone: 626.508.1717
 9   Facsimile: 626.508.1730
10   Attorneys for Defendant TESLA, INC.
11
12                                   UNITED STATES DISTRICT COURT
13                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                            SAN JOSE DIVISION
15
16   DAVID RASMUSSEN, an individual, on                Case No.: 5:19-cv-04596-BLF
     behalf of himself and all others similarly
17   situated

18                   Plaintiffs,                       STIPULATION AND [PROPOSED] ORDER TO STAY
                                                       CASE PENDING MEDIATION
19          v.

20   TESLA, INC., a Delaware corporation.

21                   Defendant.

22
23
24
25
26
27
28

                     STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
               Case 5:19-cv-04596-BLF Document 21 Filed 10/31/19 Page 2 of 4




 1          Plaintiff David Rasmussen (“Plaintiff”) and Defendant Tesla, Inc. (“Defendant”), through their
 2   undersigned counsel, hereby stipulate as follows:
 3          WHEREAS, on August 7, 2019, Plaintiff filed Class Action Complaint;
 4          WHEREAS, on October 10, 2019, after the case was reassigned, the Court set an initial case
 5   management conference for January 23, 2020 at 11:00 a.m., and related deadlines;
 6          WHEREAS, the parties have agreed to engage in mediation;
 7          WHEREAS, the parties are in the process of selecting a mediator, engaging in pre-mediation
 8   exchange of information, and scheduling a mediation;
 9          WHEREAS, the parties desire to preserve the status quo and prevent the parties and the Court
10   from unnecessarily expending resources pending mediation;
11          WHEREAS, the parties further agree that either party may terminate the stay upon written notice
12   to the opposing party. In that event, Defendant’s response to Plaintiff’s Class Action Complaint shall be
13   due 30 days thereafter, and the parties shall promptly propose a new date for the Case Management
14   Conference;
15                  THEREFORE, subject to the approval of the Court, the parties agree and stipulate as
16          follows: The parties shall complete mediation prior to February 28, 2020, and shall submit a
17          report to the Court on or before that date regarding the outcome of the mediation. This matter
18          shall be stayed until February 28, 2020. Defendant’s deadline to respond to Plaintiff’s Class
19          Action Complaint shall be March 13, 2020 and the Case Management Conference currently
20          scheduled for January 23, 2019, at 11:00 a.m. shall be continued to March 26, 2020 at 11:00
21          a.m., or as soon thereafter as shall be convenient for the Court. If, however, either party
22          terminates the stay, Defendant’s response to the Class Action Complaint shall be due 30 days
23          thereafter and the parties shall promptly submit a proposed date for the Case Management
24          Conference.
25
26          IT IS SO STIPULATED.
27
28

                                                          1
                    STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
              Case 5:19-cv-04596-BLF Document 21 Filed 10/31/19 Page 3 of 4



     Dated: October 28, 2019                     Respectfully submitted,
 1
 2
                                                 By:     /s/ Sean P. Gates
 3                                                       Sean P. Gates
                                                         CHARIS LEX P.C.
 4
                                                         Attorneys for Defendant
 5                                                       TESLA, INC.

 6   Dated: October 28, 2019                     Respectfully submitted,
 7
 8                                               By:     /s/ Edward C. Chen
                                                         Edward C. Chen
 9                                                       LAW OFFICE OF EDWARD C. CHEN
10                                                       Attorneys for Plaintiff
                                                         DAVID RASMUSSEN
11
12                                               ECF ATTESTATION
13          I, Sean Gates, am the ECF User whose ID and password are being used to file the foregoing
14   STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING MEDIATION. In
15   compliance with Local Rule 5-1, I hereby attest that Edward C. Chen has concurred in this filing.
16
17   Dated: October 28, 2019
18
                                                 By:     /s/ Sean P. Gates
19                                                       Sean P. Gates
                                                         CHARIS LEX P.C.
20
                                                         Attorneys for Defendant
21                                                       TESLA, INC.

22
23
24
25
26
27
28

                                                        2
                    STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
               Case 5:19-cv-04596-BLF Document 21 Filed 10/31/19 Page 4 of 4




 1                                           [PROPOSED] ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that the parties shall complete
 3   mediation prior to February 28, 2020, and shall submit a report to the Court on or before that date
 4   regarding the outcome of the mediation. This matter shall be stayed until February 28, 2020.
 5   Defendant’s deadline to respond to Plaintiff’s Class Action Complaint shall be March 13, 2020 and the
 6   Case Management Conference currently scheduled for January 23, 2019, at 11:00 a.m. shall be
 7   continued to March 26, 2020 at 11:00 a.m. If, however, either party terminates the stay, Defendant’s
 8   response to the Class Action Complaint shall be due 30 days thereafter and the parties shall promptly
 9   submit a proposed date for the Case Management Conference.
10
     Dated: October 31, 2019
11
12
                                                              Honorable Beth L. Freeman
13
                                                        Judge of the United States District Court
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
                    STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
